NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


JOHN STEVENSON,                             )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-3205
                                            )
KAREN L. STEVENSON,                         )
                                            )
             Appellee.                      )
                                            )

Opinion filed May 17, 2019.

Appeal from the Circuit Court for
Hillsborough County; Chet A. Tharpe,
Judge.

Mark F. Baseman of Felix, Felix &
Baseman, Tampa, for Appellant.

Kristin A. Norse and Stuart C. Markman of
Kynes, Markman & Felman, P.A., Tampa,
for Appellee.



PER CURIAM.

             Affirmed.



VILLANTI, KHOUZAM, and SALARIO, JJ., Concur.